DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings were received on February 10, 2021.  These drawings are acceptable.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Tina Choi on February 11, 2022.
The application has been amended as follows: 
As per Claim 3
Claim 3, page 16, line 1 through page 17, line 1, “the second semiconductor” should read as “the second semiconductor chip”.

Therefore, the examiner’s amendment of claim 3 reads as follows:
Claim 3
The apparatus of claim 1, wherein the first semiconductor chip and the second semiconductor chip each further comprises a switch circuit, wherein the switch circuit is configured to switch a connection relation between the first semiconductor chip and the second semiconductor chip based on an indication of fail information.
As per Claim 14
Claim 14, page 19, line 4, “a second switch” should read as “a second switch circuit”.

Therefore, the examiner’s amendment of claim 14 reads as follows:
Claim 14
An apparatus comprising:
a first semiconductor chip including a plurality of pad electrodes and a first switch circuit;
a second semiconductor chip stacked on the first semiconductor chip, wherein the second semiconductor chip including a second switch circuit and a plurality of TSVs comprising a spare TSV, each TSV of the plurality of TSVs coupled to an associated one of the plurality of pad electrodes to form a plurality of signal paths, the second semiconductor chip further including a selection circuit configured to selectively activate the spare TSV, wherein the selection circuit comprises:
a first transistor coupled to the plurality of TSVs;
a first gate circuit configured to provide a TSV selection signal to the first transistor based on corresponding TSV row and column selection signals and a core selection signal; and
a second gate circuit configured to control a corresponding latch circuit included in the second switch circuit.

As per Claim 16
Claim 16, page 20, line 1, “the second selection circuit” should read as “the selection circuit”.




Claim 16
The apparatus of claim 14, wherein the first transistor of the 

As per Claim 18
Claim 18, page 20, line 5, “the switch circuit” should read as “the second switch circuit”.

Therefore, the examiner’s amendment of claim 18 reads as follows:
Claim 18
The apparatus of claim 14, wherein the second gate circuit is configured to receive the corresponding TSV row and column selection signals and a fail signal, wherein responsive to the corresponding TSV row and column selection signals and the fail signal being high, the second gate circuit is further configured to activate a fail flag to a high level, and wherein the fail signal is supplied to the second switch circuit and the fail information is written to the corresponding latch circuit.

As per Claim 19
Claim 19, page 20, lines 4-5, “the second transistor” should read as “a second transistor”.






Claim 19
The apparatus of claim 14, wherein the first semiconductor chip further composes a second selection circuit, the second selection circuit comprises:
a third transistor;
a third gate circuit configured to supply the TSV selection signal to a second transistor based on the corresponding TSV row and column selection signals and an interface chip selection signal; and
a fourth gate circuit configured to control a corresponding latch circuit included in the first switch circuit.

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1, Bringivijayaraghavan et al. (U.S. Patent Application Publication No. 2013/0230932 A1 discloses: An apparatus comprising: 
a first semiconductor chip having a plurality of pad electrodes, a plurality of first latch circuits assigned to an associated one of the pad electrodes . . . (Paragraph [0017]: “Each of the TSVs 107 has a conductive bonding pad 109 formed on either end of the TSVs 107. Adjacent ones of the dice are electrically coupled by a conductive electrical connector 113 that is placed or formed between the conductive bonding pads.”
Paragraph [0019]: “The scan-chain arrangement may be used to test each of the TSVs in the microelectronics package 100, 200 of FIG. 1 and FIG. 2.”); 
a second semiconductor chip including a plurality of TSVs each electrically coupled to an associated one of the plurality of pad electrodes to form a plurality of signal paths, a plurality of second latch circuits assigned to an associated one of the TSVs . . . (Paragraph [0017]: “Each of the TSVs 107 has a conductive bonding pad 109 formed on either end of the TSVs 107. Adjacent ones of the dice are electrically coupled by a conductive electrical connector 113 that is placed or formed between the conductive bonding pads.”
Paragraph [0019]: “The scan-chain arrangement may be used to test each of the TSVs in the microelectronics package 100, 200 of FIG. 1 and FIG. 2.”); 
wherein responsive to the fail signal, the defective signal path is invalidated and a spare signal path including the spare pad electrode and the spare TSV is validated (Paragraph [0050]: “The default switch position for the two redundant TSVs 805 is a grounded input and a non-connected output. To determine whether a repair is needed, the TSVs are first tested for proper conductivity using the scan chain, discussed with reference to FIG. 3 through FIG. 6. If the scan chain test determines that a bad TSV is present, a repair may be made by rerouting the I/O signals from the bad TSV to an adjacent TSV by making appropriate changes on the switched inputs 801 and the switched outputs 803.”). 

Yang et al. (U.S. Patent Application Publication No. 2013/0294184 A1) discloses: An apparatus (3D stacked memory device 100) comprising:
a first semiconductor chip (first memory die layer 130) including a plurality of pad electrodes, a plurality of first latch circuits assigned to an associated one of the plurality of pad electrodes, and a spare pad electrode (Paragraph [0033]: “In some embodiments, each memory die layer (with the possible exception of the top (or outermost) memory die layer, such as the fourth memory die layer 160 in this illustration) includes a plurality of through silicon vias (TSVs) 105 to provide paths through the memory die layers, as well as one or more spare TSVs 107.” 
Paragraph [0034]: “In some embodiments, the stacked memory device 100 provides for self-repair of TSV operations utilizing the spare TSVs 107.”

The Examiner finds the plurality of through silicon vias (TSVs) 105 to provide paths through the memory die layers, as well as one or more spare TSVs 107, coupled to their respective connections (such as connections 425) as disclosed in Yang teaches the claimed “first semiconductor chip including a plurality of pad electrodes, a plurality of first latch circuits assigned to an associated one of the plurality of pad electrodes, and a spare pad electrode”.), and
a second semiconductor chip (second memory die layer 140) including a plurality of TSVs each electrically coupled to an associated one of the plurality of pad electrodes to form a plurality of signal paths, a plurality of second latch circuits assigned to an associated one of the TSVs, and a spare TSV (Paragraph [0033]: “In some embodiments, each memory die layer (with the possible exception of the top (or outermost) memory die layer, such as the fourth memory die layer 160 in this illustration) includes a plurality of through silicon vias (TSVs) 105 to provide paths through the memory die layers, as well as one or more spare TSVs 107.” 
Paragraph [0034]: “In some embodiments, the stacked memory device 100 provides for self-repair of TSV operations utilizing the spare TSVs 107.”
Paragraph [0039]: “In some embodiments, the correction logic will receive data from a plurality of TSVs 410 coupled to connections 425, where the TSVs include spare TSVs 415, the spare TSVs being utilized to provide generated error correction code based on the data transmitted via the non-spare TSVs.”
The Examiner finds the plurality of through silicon vias (TSVs) 105 to provide paths through the memory die layers, as well as one or more spare TSVs 107, coupled to their ,
wherein the first semiconductor chip further includes a comparison circuit configured to compare a[n expected number of reads with total read mismatches] and provide a fail signal based on the comparison, wherein the fail signal is indicative of a defect in the signal path and is provided to the first semiconductor chip and the second semiconductor chip, and wherein responsive to the fail signal, the defective signal path is invalidated and a spare signal path including the spare pad electrode and the spare TSV is validated (Paragraph [0047]: “In some embodiments, hardware may be implemented to detect the failing channel dynamically. For example, the hardware implementation may include a counter to keep track of a number of read mismatches, and a comparator is implemented to compare expected number of reads with total read mismatches. If the number of mismatches equals the expected number, then the failing TSV channel can be identified. As an example, a DRAM may have four entries with each entry having a width of 32. In this example, the BIST engine writes all 1's to each entry and reads each entry of the 4 entries back. If read mismatch=4 and if all the mismatches are indicated to the same failing bit (say data bit 25), then the TSV channel corresponding to data bit 25 is the failing and needs to be replaced. In some embodiments, once the failing channel location is identified, mux/demux select bits may be programmed in one of multiple different ways such as firmware, uCode, or any other data bit programming method.”
The Examiner finds the comparator comparing the expected number of reads with total read mismatches to determine if a TSV channel has failed and needs to be replaced as disclosed in Yang teaches the claimed “wherein the first semiconductor chip further includes a comparison circuit configured to compare a[n expected number of reads with total read .

However, the Examiner finds Bringivijayaraghavan and Yang do not teach or suggest the claimed “wherein the first semiconductor chip further includes a comparison circuit configured to compare a potential of a signal path of the plurality of signal paths with a reference potential and provide a fail signal based on the comparison, wherein the fail signal is indicative of a defect in the signal path and is provided to the first semiconductor chip and the second semiconductor chip, and wherein responsive to the fail signal, the defective signal path is invalidated and a spare signal path including the spare pad electrode and the spare TSV is validated.” A search of the prior art did not reveal references that taught or suggested these limitations. The Examiner, therefore, finds the limitations of claim 1 as allowable over the prior art.  

Regarding claim 8, Yoko et al. (U.S. Patent Application Publication No. 2011/0175639 A1) discloses: A method comprising:
activating a row selection signal (Paragraph [0055]: “The word line WL is selected by a row decoder 51.” Paragraph [0056]: “The row decoder 51 is controlled by a row address supplied from a row control circuit 61.” The Examiner finds the row decoder 51 teaches the claimed “row selection signal”.) and a column selection signal (Paragraph [0057]: “The column decoder 52 is controlled by a column address supplied from a column control circuit 62.” The Examiner finds the column decoder 52 teaches the claimed “column selection signal”.)[, and input/output buffer circuits inputs/outputs the read data or the write data and strobe signals in synchronization with the input/output clock signal LCLK] (Paragraph [0044]: “he input/output buffer circuit 23 includes an input buffer IB and an output buffer OB, and inputs/outputs the read data or the write data DQ0 to DQ15 and the strobe signals DQS and /DQS in synchronization with the input/output clock signal LCLK supplied from the DLL circuit 22.”) . . . , wherein the first semiconductor chip includes a plurality of TSVs arranged in [ ] column directions (Paragraph [0025]: “The core chips CC0 to CC7 and the interface chip IF are semiconductor chips using a silicon substrate and are electrically connected to adjacent chips in a vertical direction through plural through silicon vias TSV penetrating the silicon substrate.”) and a plurality of first latch circuits (data latch circuit 25; Paragraph [0026]: “As the circuit blocks that are included in the front end unit, a parallel-serial converting circuit (data latch circuit) that performs parallel/serial conversion on input/output data between a memory cell array and a data input/output terminal and a DLL (Delay Locked Loop) circuit that controls input/output timing, of data are exemplified, which will be described in detail below.”), each first latch circuit of the plurality of first latch circuits corresponding to a respective of the plurality of TSVs (Paragraph [0046]: “Accordingly, the data latch circuit 25 and the input/output buffer circuit 23 are connected in serial and the data latch circuit 25 and the core chips CC0 to CC7 are connected in parallel.”) and wherein the second semiconductor chip includes a control circuit (control logic circuit 63) and a plurality of pads coupled correspondingly to the plurality of TSVs (Paragraph [0036]: “The surface bump 85 is connected to an end 86 of the through silicon via TSV1, through plural pads P0 to P3 provided in wiring layers L0 to L3 and plural through-hole electrodes TH1 to TH3 connecting the pads to each other.”);
testing a plurality of signal paths between the first semiconductor chip and the second semiconductor chip (Paragraph [0051]: “The layer address setting circuit 44 is cascade-connected to the layer address generating circuit 46 of the core chips CC0 to CC7 using the through silicon via TSV2 of the type shown in FIG. 2B, and reads out the layer addresses set to the core chips CC0 to CC7 at testing.”); and
activating a fail signal indicative of a defect[ ] and latching the fail signal into corresponding ones of the latch circuits (Paragraph [0094]: “When the test clock is a single clock, the determination circuit 102 outputs a test result signal indicating a fail when the stored output signal So is high, and a test result signal indicating a pass when the stored output signal So is low. On the other hand, when the test clock is a signal cycle of n times, the determination circuit 102 outputs a test result signal indicating a fail when the number of times that the output signal So is high exceeds a predetermined ratio (or a predetermined number of times), and a test result signal indicating a pass when the number of times that the output signal So is high do not exceed the predetermined ratio (or the predetermined number of times).”
Paragraph [0096]: “The test result signal output from the determination circuit 102 is latched in a latch circuit 121.”
The Examiner finds the test result signal indicating a failure outputted from the determination circuit 102 and latched in a latch circuit 121 as disclosed in Yoko teaches the claimed “activating a fail signal indicative of a defect[ ] and latching the fail signal into corresponding ones of the latch circuits”.).

Yang et al. (U.S. Patent Application Publication No. 2013/0294184 A1) discloses: activating a fail signal indicative of a defective signal path and latching the fail signal into corresponding ones of the [signal paths] in the first semiconductor chip and the second semiconductor chip (Paragraph [0047]: “In some embodiments, hardware may be implemented to detect the failing channel dynamically. For example, the hardware implementation may include a counter to keep track of a number of read mismatches, and a comparator is implemented to compare expected number of reads with total read mismatches. If the number of mismatches equals the expected number, then the failing TSV channel can be identified. As an example, a DRAM may have four entries with each entry having a width of 32. In this example, the BIST engine writes all 1's to each entry and reads each entry of the 4 
The Examiner finds the comparator comparing the expected number of reads with total read mismatches to determine if a TSV channel has failed and needs to be replaced as disclosed in Yang teaches the claimed “activating a fail signal indicative of a defective signal path and latching the fail signal into corresponding ones of the [signal paths] in the first semiconductor chip and the second semiconductor chip.”).

However, the Examiner finds Yoko and Yang do not teach or suggest the claimed “activating a row selection signal and a column selection signal in synchronization with a test clock signal in a first semiconductor chip and a second semiconductor chip, wherein the first semiconductor chip includes a plurality of TSVs arranged in row and column directions and a plurality of first latch circuits, each first latch circuit of the plurality of first latch circuits corresponding to a respective of the plurality of TSVs and wherein the second semiconductor chip includes a control circuit and a plurality of pads coupled correspondingly to the plurality of TSVs; testing a plurality of signal paths between the first semiconductor chip and the second semiconductor chip; and activating a fail signal indicative of a defective signal path and latching the fail signal into corresponding ones of the latch circuits in the first semiconductor chip and the second semiconductor chip.” A search of the prior art did not reveal references that taught or suggested these limitations. The Examiner, therefore, finds the limitations of claim 8 as allowable over the prior art.  

An apparatus comprising: 
a first semiconductor chip including a plurality of pad electrodes . . . (Paragraph [0017]: “Each of the TSVs 107 has a conductive bonding pad 109 formed on either end of the TSVs 107. Adjacent ones of the dice are electrically coupled by a conductive electrical connector 113 that is placed or formed between the conductive bonding pads.”
Paragraph [0019]: “The scan-chain arrangement may be used to test each of the TSVs in the microelectronics package 100, 200 of FIG. 1 and FIG. 2.”); 
a second semiconductor chip stacked on the first semiconductor chip, wherein the second semiconductor chip including . . . a plurality of TSVs comprising a spare TSV, each TSV of the plurality of TSVs coupled to an associated one of the plurality of pad electrodes to form a plurality of signal paths, the second semiconductor chip further including a selection circuit (default switch connection) configured to selectively activate the spare TSV (Paragraph [0017]: “Each of the TSVs 107 has a conductive bonding pad 109 formed on either end of the TSVs 107. Adjacent ones of the dice are electrically coupled by a conductive electrical connector 113 that is placed or formed between the conductive bonding pads.”
Paragraph [0019]: “The scan-chain arrangement may be used to test each of the TSVs in the microelectronics package 100, 200 of FIG. 1 and FIG. 2.”
Paragraph [0047]: “Referring now to FIG. 8A, an explanation of a repair methodology is provided. The repair methodology may be invoked should any of the TSVs 107 or the redundant TSVs 501 be open or shorted. FIG. 8A shows an embodiment of a default switch connection for a number of TSVs, including two redundant TSVs 805. In this embodiment, 12 TSVs are shown. Each of the TSVs has a three-position switched input 801 and a three-position switched output 803. The three positions may be considered to be three programmable I/Os (input/outputs).  
 Paragraph [0050]: “The default switch position for the two redundant TSVs 805 is a grounded input and a non-connected output. To determine whether a repair is needed, the TSVs are first tested for proper conductivity using the scan chain, discussed with reference to FIG. 3 through FIG. 6. If the scan chain test determines that a bad TSV is present, a repair may be made by rerouting the I/O signals from the bad TSV to an adjacent TSV by making appropriate changes on the switched inputs 801 and the switched outputs 803.”). 

Yang et al. (U.S. Patent Application Publication No. 2013/0294184 A1) discloses: An apparatus (3D stacked memory device 100) comprising:
a first semiconductor chip (first memory die layer 130) including a plurality of pad electrodes . . . (Paragraph [0033]: “In some embodiments, each memory die layer (with the possible exception of the top (or outermost) memory die layer, such as the fourth memory die layer 160 in this illustration) includes a plurality of through silicon vias (TSVs) 105 to provide paths through the memory die layers, as well as one or more spare TSVs 107.” 
Paragraph [0034]: “In some embodiments, the stacked memory device 100 provides for self-repair of TSV operations utilizing the spare TSVs 107.”
Paragraph [0039]: “In some embodiments, the correction logic will receive data from a plurality of TSVs 410 coupled to connections 425, where the TSVs include spare TSVs 415, the spare TSVs being utilized to provide generated error correction code based on the data transmitted via the non-spare TSVs.”
The Examiner finds the plurality of through silicon vias (TSVs) 105 to provide paths through the memory die layers, as well as one or more spare TSVs 107, coupled to their respective connections (such as connections 425) as disclosed in Yang teaches the claimed “first semiconductor chip including a plurality of pad electrodes”.), and
a second semiconductor chip (second memory die layer 140) stacked on the first semiconductor chip . . . and a plurality of TSVs comprising a spare TSV, each TSV of the plurality of TSVs coupled to an associated one of the plurality of pad electrodes to form a plurality of signal paths, the second semiconductor chip further including a selection circuit configured to selectively activate the spare TSV (Paragraph [0033]: “In some embodiments, each memory die layer (with the possible exception of the top (or outermost) memory die layer, such as the fourth memory die layer 160 in this illustration) includes a plurality of through silicon vias (TSVs) 105 to provide paths through the memory die layers, as well as one or more spare TSVs 107.” 
Paragraph [0034]: “In some embodiments, the stacked memory device 100 provides for self-repair of TSV operations utilizing the spare TSVs 107.”
Paragraph [0039]: “In some embodiments, the correction logic will receive data from a plurality of TSVs 410 coupled to connections 425, where the TSVs include spare TSVs 415, the spare TSVs being utilized to provide generated error correction code based on the data transmitted via the non-spare TSVs.”
The Examiner finds the plurality of through silicon vias (TSVs) 105 providing paths through the memory die layers, as well as one or more spare TSVs 107, coupled to their respective connections as disclosed in Yang teaches the claimed “second semiconductor chip stacked on the first semiconductor chip . . . and a plurality of TSVs comprising a spare TSV, each TSV of the plurality of TSVs coupled to an associated one of the plurality of pad electrodes to form a plurality of signal paths”.),
 Paragraph [0047]: “In some embodiments, hardware may be implemented to detect the failing channel dynamically. For example, the hardware implementation may include a counter to keep track of a number of read mismatches, and a comparator is implemented to compare expected number of reads with total read mismatches. If the number of mismatches equals the expected number, then the failing TSV channel can be identified. As an example, a DRAM may 
The Examiner finds the identification of a failed TSV channel by applying mux/demux select bits for replacement of the failed TSV channel as disclosed in Yang teaches the claimed “the second semiconductor chip further including a selection circuit configured to selectively activate the spare TSV.”).
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        
However, the Examiner finds Bringivijayaraghavan and Yang do not teach or suggest the claimed “apparatus comprising: a first semiconductor chip including a plurality of pad electrodes and a first switch circuit; a second semiconductor chip stacked on the first semiconductor chip, wherein the second semiconductor chip including a second switch circuit and a plurality of TSVs comprising a spare TSV, each TSV of the plurality of TSVs coupled to an associated one of the plurality of pad electrodes to form a plurality of signal paths, the second semiconductor chip further including a selection circuit configured to selectively activate the spare TSV, wherein the selection circuit comprises: a first transistor coupled to the plurality of TSVs; a first gate circuit configured to provide a TSV selection signal to the first transistor based on corresponding TSV row and column selection signals and a core selection signal; and a second gate circuit configured to control a corresponding latch circuit included in the second switch circuit.” A search of the prior art did not reveal references that taught or suggested these limitations. The Examiner, therefore, finds the limitations of claim 14 as allowable over the prior art.  
.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Prior Art
	The prior art of record, considered pertinent to the applicant’s disclosure, is listed in the attached PTO-892 form.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE VALLECILLO whose telephone number is (571)272-7716. The examiner can normally be reached 8:30 A.M. - 4:30 P.M..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ALBERT DECADY can be reached on (571)272-3819. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: 





/KYLE VALLECILLO/Primary Examiner, Art Unit 2112